Citation Nr: 1719762	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to secondary service connection for a thyroid disorder, to include as secondary to service-connected infectious hepatitis (hepatitis A/B) and hepatitis C.

4.  Entitlement to service connection for an upper gastrointestinal (GI) disorder, to include as secondary to service-connected hepatitis A/B.

5.  Entitlement to service connection for gallstones, to include as secondary to service-connected hepatitis A/B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1969 to August 1971, with combat service in the Republic of Vietnam.  His medals include the Vietnam Service Medal with two Bronze stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The appeal was subsequently transferred to the jurisdiction of the Seattle, Washington RO.

The Board notes that the Veteran originally asserted a claim for a thyroid condition secondary only to hepatitis C.  However, in order to encompass all medical theories raised by the record, the Board has recharacterized and broadened the scope of the thyroid claim as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran provided testimony before a Decision Review Officer (DRO) in June 2010 and before the undersigned Veterans Law Judge at the Seattle, Washington RO in January 2017.  Transcripts of both hearings are of record.

The petition to reopen the previously denied claim for service connection for hepatitis C is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2003 rating decision denied service connection for hepatitis C; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year since the May 2003 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision denying the claim of entitlement to service connection for hepatitis C is final.  38 U.S.C.A. §§7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied the Veteran's claim for service connection for hepatitis C in an April 2003 rating decision.  The Veteran was informed of that decision in May 2003, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the May 2003 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

Evidence received more than one year since the May 2003 rating decision constitutes new and material evidence.  Specifically, three buddy statements in July 2008 reference the fact that the Veteran did not have any tattoos prior to service and returned post-service with a tattoo.  Moreover, the Veteran provided testimony in January 2017 in which he recalled being exposed to blood, other bodily fluids, and contaminants, while removing corpses from the ocean, wearing shorts, no gloves, and having an open wound on his head.  He also asserted that he dry shaved aboard the ship for inspection.  Both the buddy statements and the Veteran's testimony regarding his in-service exposure to blood, fluids, and contaminants, are new as they were not previously considered by the RO.  The evidence is also material, as it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claim of entitlement to service connection for hepatitis C.  To that extent only, the appeal is allowed.

ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for hepatitis C.


REMAND

The Veteran asserts that during active service he was hospitalized for more than 40 days following his duty of removing corpses from the ocean with inadequate protection and an open wound on his head.  He maintains that he experienced a series of symptoms including fatigue, darkened stools, nausea, jaundice, stomach pain, and digestive discomfort in his upper abdomen throughout service.  He further asserts that during his extended stay in the hospital he was exposed to contaminants i.e. blood transfusions and experienced significant weight loss.  The Veteran also states that he received a tattoo during service and that he was given a series of immunizations by military medical personnel who did not change needles in between administering shots to his entire platoon.  He further asserts that he knew he had medical issues at separation, but did not mention anything because he did not want to have to stay in Vietnam for an additional 12 weeks after discharge.  Lastly, the Veteran maintains that he continued to experience a variety of his symptoms post-service such as exhaustion, GI digestion problems, massive GI bleed, darkened stools, nausea and vomiting blood, and discomfort in his upper right abdomen, which eventually drove him to seek medical help from the VA.  See July 2010 VA examination report and January 2017 hearing transcript.  

An attempt to locate his separately stored in-service hospitalization records should be made on remand.  Any outstanding VA treatment records should also be secured. 

Additionally, addendum opinions are needed.  Specifically, in addressing the etiology of the Veteran's hepatitis, the July 2010 VA examiner gave a general statement that 92 percent of people contract hepatitis C from intravenous drug use (IVDU) and therefore the Veteran most likely acquired hepatitis C in this manner.  An August 2010 addendum opinion added that since the Veteran had previously admitted to IVDU and was an alcoholic, and based on the 92 percent research figure, the Veteran's source of contraction of hepatitis C is more likely IVDU than other routes of acquisition.  See August 2010 VA examination report addendum.  On remand, an addendum opinion that adequately addresses the Veteran's in-service exposures (contaminated fluids, tattoo, multiple immunizations with shared needles, and dry shaving) is needed.

Additionally, the Board notes that the medical opinion of record discussing the etiology of the Veteran's GI and gallstone disabilities only addresses secondary service connection.  However, and the Veteran's service treatment records (STRs) reveal that he complained of nausea, stomach burning, digestive burning, anorexia, upper pain in the right quadrant, nausea and jaundice.  See February and April 1970 STRs.  Thus, an addendum opinion on direct service connection should be secured.

Finally, the Board notes that the Veteran's claim of entitlement to secondary service connection for a thyroid disorder is intertwined with the claim of entitlement to service connection for hepatitis C.  Accordingly, action on that matter is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain separately stored hospitalization records from the hospitals in (a) Subic Bay, Philippines; (b) Treasure Island in San Francisco Bay, California; and (c) Long Beach, California dated from July 1969 to August 1971.

Notify the Veteran of any inability to obtain these records, pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records and associate them with the claims file.

3.  Then obtain an addendum opinion from a physician as to the etiology of the Veteran's hepatitis C, GI disabilities and gallstones.  The claims file should be reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that:

(a) the Veteran's hepatitis C had its onset during service or is otherwise related to service.  In addressing this question, please consider credible the Veteran's report of multiple immunizations with shared needles, exposure to contaminants and bodily fluids from corpses, receipt of a tattoo and dry shaving in service.  See July 2010 VA examination report and January 2017 hearing transcript.

(b) the Veteran's upper GI bleed, gastroesophageal reflux,  any other GI disability diagnosed during the appeal period had their onset during service or are otherwise related to service, to include as a result of in-service nausea, stomach burning, digestive burning, anorexia, upper pain in the right quadrant, nausea and jaundice.  See February and April 1970 STRs.  

(c) the Veteran's gallstones had their onset in service or are otherwise related to service, to include as a result of in-service treatment of nausea, stomach burning, digestive burning, anorexia, upper pain in the right quadrant, nausea and jaundice.  See February and April 1970 STRs.  

Please include a robust explanation for any opinion provided.  If unable to provide a medical opinion, offer a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Then, after taking any additional development deemed necessary, to include obtaining addendum opinions addressing secondary service connection for a thyroid disorder (based on aggravation), GI disabilities and gallstones if service connection for hepatitis C is established, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


